     Case: 4:21-cv-00062-DMB-DAS Doc #: 23 Filed: 09/13/21 1 of 11 PageID #: 183




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION


REGINA JOHNSON, ON BEHALF OF HERSELF,
INDIVIDUALLY AND ON BEHALF OF ALL
SIMILARLY SITUATED PERSONS                                                         PLAINTIFF


V.                                          CIVIL ACTION NO. 4:21-cv-00062-DMB-JMV


UNIVERSITY OF MISSISSIPPI AND
CLAY JONES, Individually And In His
Capacity As Director Of Human Resources                                        DEFENDANTS


                  PLAINTIFF’S MEMORANDUM OF AUTHORITIES
                    IN SUPPORT OF PLAINTIFF’S RESPONSE IN
                OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS

       Comes now, plaintiff Regina Johnson, pursuant to L.U. Civ. R. 7(b)(4) and files her

memorandum of authorities in support of her response in opposition to defendants’ motion

to dismiss and states as follows:

                                        I. Introduction

       In this civil action, Regina Johnson, on her own behalf individually and on behalf of all

similarly situated employees at the University of Mississippi (UOM) brings this Class Action

Complaint (CAC) alleging employment discrimination under Title VII of the 1964 Civil Rights

Act, the Age Discrimination in Employment Act (ADEA), 42 U.S.C. § 1981 and 42 U.S.C.

§ 1983. Plaintiff files her response in opposition to defendants’ motion to dismiss and

memorandum of authorities in support thereof.
    Case: 4:21-cv-00062-DMB-DAS Doc #: 23 Filed: 09/13/21 2 of 11 PageID #: 184




               II.     The Undisputed Material Facts Alleged In Plaintiff’s Class
                       Action Complaint

       i) From December 12, 2008 to March 19, 2021, at a UOM, eight (8) age, gender

and race discrimination actions have been filed.(CAC ¶ 7.)

       ii) On September 26, 2019, plaintiff Regina B. Johnson filed a charge of discrimination

with the EEOC in Memphis, Tennessee. On February 16, 2021, EEOC issued plaintiff a

Notice of the Right to Sue. (CAC ¶ 17.)

       iii) On February 22, 2020, plaintiff filed a Charge of Discrimination with the Equal

Employment Opportunity Commission (hereafter “EEOC”) and has received her Dismissal and

Notice of Rights dated February 16, 2021. Plaintiff’s civil action was filed within ninety (90)

days. (CAC ¶ 20.)

       iv) On May 14, 2021, plaintiff filed this civil action against defendants UOM and

Jones asserting claims under Title VII, ADEA, retaliation and 42 U.S.C. § 1983 during her

UOM employment. In her Complaint (Doc. 1) filed on May 14, 2021, plaintiff asserted

claims for violations of i) Section 703 of Title VII of the Civil Rights Acct of 1964; ii) Section

1981 of the Civil Rights Act of 1866; and iii) Section 704 of Title VII of the Civil Rights Act

of 1964.

       v) On August 5, 2021, defendants UOM and Jones moved to dismiss (Doc. 7) the

action on the grounds that: i) plaintiff failed to exhaust remedies; ii) plaintiff failed to state a

claim on behalf of a class; iii) Eleventh Amendment and qualified immunity; and iv) plaintiff

failed to state a claim against defendant Jones. (Docs. 7 and 8).



                                                 2
    Case: 4:21-cv-00062-DMB-DAS Doc #: 23 Filed: 09/13/21 3 of 11 PageID #: 185




       vi) Plaintiff is an African American female who was formerly employed by UOM as the

senior assistant director of human resources, who was hired on December 17, 1993 and who

has experienced racial discrimination in one or more of the following areas of UOM’s

operations: initial assignments, promotions, compensation, opportunities for upward mobility

and other terms and conditions of employment, pursuant to UOM’s policy or practice of

limiting employment opportunities for women, minorities and African Americans, as set forth

in succeeding paragraphs herein. Her claim is typical of all the potential class members’ claims

of employment discrimination by UOM. The plaintiff will fairly and adequately protect the

interests of the class in this action for declaratory, injunctive and equitable relief. (CAC ¶ 23.)

       vii) Plaintiff is an African American female who was an employee of UOM since

December 17, 1993 and was the senior assistant director of human resources until her forced

termination on June 30, 2020. On information and belief, similarly situated and less qualified

Whites are not forced by UOM to end employment in temporary positions. (CAC ¶ 27.)

       viii) UOM is and was the employer of the plaintiff at all relevant times relevant to this

action. The defendant is an employer within the meaning of 42 U.S.C. § 2000e(b) and 42

U.S.C. § 1983 and employs more than 500 individuals. (CAC ¶ 28.)

       ix) Clay Jones is the Director of Human Resources at UOM and had direct and

personal participation and involvement in the termination of plaintiff’s employment. (CAC ¶

29.)

                                      III. Legal Arguments




                                                3
    Case: 4:21-cv-00062-DMB-DAS Doc #: 23 Filed: 09/13/21 4 of 11 PageID #: 186




               A.      The Single Filing Rule Is Applicable And Tolled The
                       Limitations Period

       In this putative class action complaint, the single filing rule operates to toll the statute

of limitations. A “carefully limited exception” to this exhaustion requirement, the “single filing

rule,” allows parties to “opt-in to a suit filed by any similarly situated plaintiff [without filing

their own EEOC charges] under certain conditions.” Bettcher v. Brown Sch., Inc., 262 F.3d

492, 493–94 (5th Cir.2001) (citing Anson v. Univ. Texas Health Science Ctr., 962 F.2d

539, 540 (5th Cir.1992))).

       The Fifth Circuit has expressly adopted the single filing rule in suits brought by

individuals. See, Price v. Choctaw Glove, 459 F.3d 595, 598 (5th Cir. 2006). The vicarious

exhaustion of the single filing rule is available in some situations because, as the Fifth Circuit

has recognized, “literal compliance does not always effectuate the requirement's purpose of

promoting informal settlements.” Id. at 598 (citing Crawford v. United States Steel Corp.,

et al., 660 F.2d 663, 666 (5th Cir.1981) (explaining that the purpose of the EEOC charge

requirement is to ensure that the settlement of grievances be first attempted through the office

of the EEOC)).

       In certain circumstances, the Fifth Circuit has allowed a Title VII plaintiff to

“piggyback” on the allegations contained in another Title VII plaintiff's EEOC charge. See

Price v. Choctaw Glove & Safety Co., 459 F.3d 595, 598 (5th Cir.2006). This “carefully

limited exception” to the Title VII exhaustion requirement enables plaintiffs who have not filed

EEOC charges to “join or intervene in a lawsuit in which the original, similarly situated plaintiff



                                                 4
    Case: 4:21-cv-00062-DMB-DAS Doc #: 23 Filed: 09/13/21 5 of 11 PageID #: 187




had fully exhausted the administrative requirements.” Id. This exception only applies, however,

if the non-filing plaintiff is similarly situated to the filing plaintiff, the EEOC charge provided

notice of the collective or class-wide nature of the charge, and the individual who filed the

EEOC charge filed a lawsuit that the non-filing plaintiff is permitted to join. Id. at 599 (citing

Bettcher v. Brown Schs., Inc., 262 F.3d 492, 494 (5th Cir.2001)).

               B.     Plaintiff Concedes That Her EEOC Charge Of
                      discrimination Did Not Check The Box For “Sex” And
                      Her Sex Discrimination Should Be Dismissed.

       Since plaintiff and the putative class concede that she failed to exhaust her

administrative remedies for sex and sex discrimination, this claim should be dismissed.


               C.     Plaintiff’s Class Action Complaint Plausibly Alleges
                      Intentional Discrimination Based On Race, Age And
                      Retaliation Under Title VII Of The Civil Rights Act Of
                      1964 and The Age Discrimination In Employment Act
                      and 42 U.S.C. Section 1983.

       In employment discrimination cases, the Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) Iqbal plausibility standard applies in conjunction with the pleading standards set forth

in Swierkiewicz v. Sorema, N.A., 534 U.S. 506, 511 (2002). The Iqbal plausibility

standard applies in conjunction with employment discrimination pleading standards. Iqbal was

not meant to displace Swierkiewicz’s teachings about pleading standards for employment

discrimination claims because in Twombly, which heavily informed Iqbal, the Supreme Court

explicitly affirmed the vitality of Swierkiewicz.”); Iqbal, 556 U.S. at 684 (“Our decision in

Twombly expounded the pleading standard for all civil actions, and it applies to antitrust and



                                                5
    Case: 4:21-cv-00062-DMB-DAS Doc #: 23 Filed: 09/13/21 6 of 11 PageID #: 188




discrimination suits alike.” (Internal quotation marks and citations omitted)).

       At the pleading stage, Swierkiewicz teaches that a plaintiff is not required to come

forth with allegations sufficient to make a prima facie case of employment discrimination or

to satisfy the burden-shifting framework of McDonnell Douglas Corp. v. Green, 411 U.S.

792 (1973). See Swierkiewicz, 534 U.S. at 510-11; see also Raj v. LA State Univ. 714

F.3d 322, 331 (5th Cir. 2013). Rather, “a complaint must include . . . a short and plaint

statement of the claim . . .[that] give[s] the defendant fair notice of what the plaintiff’s claim

is and the grounds upon which it rests.” Swierkiewicz, 534 U.S. at 512 (internal quotation

marks omitted). “The facts required by Iqbal to be alleged in the complaint need not give

plausible support to the ultimate question of whether the adverse employment action was

attributable to discrimination. They need only give plausible support to a minimal inference

of discriminatory motivation. Chimm v. Univ. of Texas at Austin 836 F.3d 467, 470 (5th

Cir. 2016).

               D.     Title VII

       Title VII of the Civil Rights Act of 1964 prohibits employers from discriminating

against an individual on the basis of “race, color, religion, sex or national origin,” but it does

not encompass claims based on general animus or hostility. 42 U.S.C. § 2000e-2(a). At the

pleading stage, a complaint must allege the essential elements of an employment

discrimination claim – that plaintiff suffered discrimination on the basis of protected status

that resulted in an “adverse employment action.” West v. City of Houston, 960 F.3d 736,

746 (5th Cir. 2020). To qualify as “adverse,” an action must “cause a ‘materially adverse


                                                 6
    Case: 4:21-cv-00062-DMB-DAS Doc #: 23 Filed: 09/13/21 7 of 11 PageID #: 189




change in the terms and conditions of employment,’ and not just ‘mere inconvenience.’

Cicalese v. University of Texas Med. Branch, 924 F.3d 762, 768 (5th Cir. 2019).

       A plaintiff is required to set forth factual circumstances from which discriminatory

motivation for adverse employment action can be inferred. Id. at 767-68. An inference of

discrimination can arise from circumstances such as “the employer’s criticism of the plaintiff’s

performance in ethnically degrading terms; or its invidious comments about other in the

employee’s protected group; or the more favorable treatment of employees not in the

protected group; or the sequence of events leading to the plaintiff’s discharge” or “when an

employer replaces a terminated or demoted employee with an individual outside the

employee’s protected class.” Cicalese, 924 F.3d at 768.

       To state a valid claim under the Age Discrimination in Employment Act of 1967

(ADEA), 29 U.S.C. § 621, a plaintiff must allege that (1) employer pays different wages

to employees on account of age. Swierkiewicz v. Sorema, N.A., 534 U.S. 506, 511

(2002).

              E. ADEA

       Under the ADEA, “[i]t shall be unlawful for an employer to discharge any individual

or otherwise discriminate against any individual because of or on account of the individual’s

age.” 29 U.S.C. § 623(a)(1) (emphasis added). The ADEA defines an “employer” as “a

person engaged in an industry affecting commerce who has twenty (20) or more employees

for each working day in each of twenty or more calendar weeks in the current or preceding

calendar year.” 29 U.S.C. § 630(b) (emphasis added).


                                                7
    Case: 4:21-cv-00062-DMB-DAS Doc #: 23 Filed: 09/13/21 8 of 11 PageID #: 190




               F. Retaliation Under Title VII

       For a plaintiff to assert a claim against an individual defendant under § 1981, the

plaintiff must allege facts that plausibly show that the defendant acted with a discriminatory

or retaliatory intent and that such acts caused a sufficiently adverse action. These inquiries

are informed by the relevant prima facie case for retaliation and race discrimination claims.

       A plaintiff asserting a retaliation claim “must establish that his or her protected activity

was a but-for cause of the alleged adverse action by the employer.” Zamora v. City of

Houston, 798 F.3d 326, 331 (5th Cir. 2015).


               G.     UOM’s Eleventh Amendment Immunity is Avoided by Ex
                      Parte Young

       Plaintiff’s suit against UOM and Clay Jones in his official capacity for only prospective

injunctive and declaratory relief, not damages, and therefore the claims fall within the Ex Parte

Young doctrine. See Fontenot v. McCraw, 777 F.3d 741, 752 (5th Cir. 2015). In

determining whether the Ex Parte Young doctrine avoids the bar of the Eleventh Amendment,

this court is to conduct a “straightforward inquiry into whether the complaint alleges an

ongoing violation of federal law and seeks relief properly characterized as prospective. Horizon

Maryland, Inc. v. Public Serv. Comm’n, 535 U.S. 635, 645 (2002).

       It is plaintiff’s position that there is an ongoing and continuing violation of federal law

caused by the alleged racial discrimination, retaliation under Title VII and age discrimination

under the ADEA and plaintiff’s rights under Section 1983 claims against a state actor. In

reference to plaintiff’s employment claims set out herein in particular, the Fifth Circuit follows


                                                 8
    Case: 4:21-cv-00062-DMB-DAS Doc #: 23 Filed: 09/13/21 9 of 11 PageID #: 191




the rule that sovereign immunity does not bar equitable claims seeking prospective injunctive

relief. See Severance v. Patterson, 566 F.3 490, 495 (5th Cir. 2009). In the event the

plaintiff and other class members are successful in their equitable claims against the named

defendants, prospective relief is required in the form of an order directing the UOM officials

to reinstate plaintiff and to award back pay. Obviously, while plaintiff’s termination remains

in force, UOM is without authority to remedy plaintiff and the putative class members claims

continue to suffer lost earnings, seniority, retirement and other benefits which Mississippi law

requires. Therefor, it is submitted that the plaintiff’s claims against the UOM fall squarely

within Ex Parte Young, for declaratory equitable and injunctive relief.


              H.      Plaintiff Concedes The Fifth Circuit Has Held That 42
                      U.S.C. Section 1981 Does Not Give Rise To An
                      Independent Cause Of Action Against A State Actor.

       Since plaintiff and the putative class concede that she failed to exhaust her

administrative remedies for sex and sex discrimination, this claim should be dismissed.


              I.      Plaintiff Concedes That The Complaint Fails To State A
                      Federal Claim Against Clay Jones In His Individual
                      Capacity Under Title VII, ADEA, Section 1981 And
                      That He Should Be Dismissed.

       Since plaintiff and the putative class concede that the claims, this claim should be

dismissed.

              SO MOVED this the 13th day of September, 2021.

                                                   Respectfully submitted,
                                                   REGINA JOHNSON, Plaintiff


                                               9
     Case: 4:21-cv-00062-DMB-DAS Doc #: 23 Filed: 09/13/21 10 of 11 PageID #: 192




                                              BY:        s/Ellis Turnage
                                                    ELLIS TURNAGE, Attorney for Plaintiff


OF COUNSEL:

Hon. Ellis Turnage, MSB# 8131
TURNAGE LAW OFFICE
108 North Pearman Avenue
Post Office Box 216
Cleveland, Mississippi 38732
Tel: (662)843-2811
Fax: (662)843-6133
eturnage@etlawms.com




                                 CERTIFICATE OF SERVICE

        This is to certify that the undersigned has this day served the foregoing document on
all of the parties to this cause by:

        Hand delivering a copy hereof to each party attorney as listed below

        Depositing a copy hereof, postage paid, in the United States Mail, addressed to each
        party’s attorney as listed below

        Depositing a copy hereof with a nationally recognized overnight courier service, for
        overnight delivery, addressed to each party’s attorney as listed below

        Telecopying a copy hereof to each party’s attorney as listed below

 X      Electronically filing a copy of hereof with the Court's electronic case filing system which
        will send electronic mail notifications of the filing of the foregoing document to each
        party's attorney as listed below

        Sending via electronic mail to each party’s attorney as listed below.



                                               10
Case: 4:21-cv-00062-DMB-DAS Doc #: 23 Filed: 09/13/21 11 of 11 PageID #: 193




         Hon. J. Cal Mayo, Jr.
         Hon. Paul B. Watkins, Jr.
         Hon. J. Andrew Mauldin
         Hon. Breanna F. G. Young
         MAYO MALLETTE PLLC
         Post Office Box 1456
         Oxford, Mississippi 38655
         cmayo@mayomallette.com
         pwatkins@mayomallette.com
         dmauldin@mayomallette.com
         byoung@mayomallette.com
         Attorneys for Defendants

   THIS the 13th day of September, 2021.

                                             s/Ellis Turnage
                                               ELLIS TURNAGE




                                     11
